DETAILED ACTION
This is the Office action based on the 16765040 application filed May 18, 2020, and in response to applicant’s argument/remark filed on July 21, 2022.  Claims 6-21 are currently pending and have been considered below.  Applicant’s cancellation of claims 1-5 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, with traverse,  of Group I, claims 6-13 in the reply filed on July 21, 2022 is acknowledged.      The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden since the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims, this argument is not persuasive because            (a)  the fields of search are different for method claims compared to product claims,
(b) the product and the method are examined differently in that the method can use a different product, and the product can be used by a different method, 
(c) burden is shown by the different classification for the method and the product,
(d) the method and product are different inventions, and
(e) restriction is necessary when more than one invention are present.
The requirement is still deemed proper and is therefore made FINAL. Claims 14-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
 Claim Interpretations
Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details). 
Claim 6 recites the term “degree of association”. The specification defines this term as “degree of association=average secondary particle diameter/average primary particle diameter” ([0055]).  This definition will be used for the purpose of examining.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 10 and 12 rejected under U.S.C. 103 as being unpatentable over Kazuhiko et al. (JP2012143845 –as supplied by Applicant in IDS), hereinafter “Kazuhiko”, in view of Lam et al. (U.S. PGPub. No. 20170014969), hereinafter “Lam”.--Claims 6, 8, 10, 12: Kazuhiko teaches a polishing composition for a glass substrate, comprisinga combination of ceria abrasive particles and silica abrasive particles, wherein the content of the ceria abrasive particles in the composition is 4-20 wt.% and the weight ratio of the ceria abrasive particles to silica abrasive particles is 5/95 to 30/70 (abstract), and wherein the silica abrasive particles have irregular shape ([0029]).     Kazuhiko further teaches that the ceria abrasive particles have a primary particle diameter more preferably 10-50 nm ([0022]), and may be produced by conventionally known method, such as a hydrothermal synthesis method ([0020]), but fails to teach that the ceria abrasive particle may be a wet ceria particle.      Lam, also directed to a polishing composition comprising a combination of ceria abrasive particles and silica abrasive particles ([0038]) having a median size of 40 nm-100 nm ([0054]), discloses that the ceria abrasive particles may be wet-process ceria particles ([0040, 0042]).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a wet ceria particle as the ceria abrasive particles, as taught by Lam, in the invention of Kazuhiko because Kazuhiko teaches that the ceria abrasive particles may be produced by conventionally known method, and Lam teaches that such wet-process ceria particles would be effective.      Kazuhiko further teaches that the ceria abrasive particles have a primary particle diameter more preferably 7-100 nm ([0028]), and have irregular shape ([0029]).      It is noted that the above size ranges overlap the size ranges recited in claim 6.
 
Claims 7, 9, 11 and 13 rejected under U.S.C. 103 as being unpatentable over Kazuhiko in view of Lam as applied to claim 6 above, and further in view of Park et al. (U.S. PGPub. No. 20170029664), hereinafter “Park”.--Claims 7, 9, 11, 13: Kazuhiko modified by Lam teaches the invention as above.  Lam further teaches that the wet ceria particles have cationic zeta potential that creates repulsive forces between the ceria particles ([0051]).  It is noted that this would cause the ceria particles to less likely to agglomerate, resulting in a smaller secondary particle size.     Kazuhiko and Lam fail to teach the claimed degree of association.  Please see Claim Interpretation for a definition of this term.      Park, also directed to a polishing composition comprising ceria abrasive particles and silica abrasive particles having a median size of 40 nm-100 nm ([0042, 0044]), teaches that “the particles may have any shape for facilitating an adhesion of the dispersing agent such as a spherical shape, a square shape, a needle shape, a plate shape or the like.  In some embodiments, an average diameter of a primary particle of the abrasive particle may be in a range from about 40 nm to about 100 nm, and an average diameter of a secondary particle may be in a range from about 60 nm to about 150 nm”.  ([0043-0044]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use abrasive particles having the size distribution taught by Park in the invention of Kazuhiko modified by Lam because Kazuhiko and Lam fail to teach the claimed degree of association and Park teaches that such size distribution would be effective for the polishing.      It is noted that the above primary and secondary particle sizes overlap the claimed size ranges in claim 7.  It is further noted that the high cationic zeta potential of the ceria particles would result in a smaller secondary particle size for the ceria particles, as explained above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713